DETAILED ACTION
	This is a final rejection in response to amendments filed 8/15/22. Claims 1-5, 11, 13, 14, 19-25 and 28-31 are pending.
Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not persuasive. The primary argument is regarding Touchton. The applicant argues that Touchton fails to disclose “a catalytic combustor comprising…an electrical heater”.  Applicant further argues that the heater is adjacent and shown schematically separate. The definition of comprise from Merrian Webster is “to be made up of”, the definition from Cambridge is “to be the parts or members of something; to make up something”. The electrical heater of Touchton is a subsystem of the catalytic combustor. As [0033] states, the heater is used to heat the combustor to start-up temperature. The claims do not require the heater to be located within the combustor casing.  As Touchton clearly shows a catalytic combustor comprising a heater, the other arguments are moot. Previously presented rejections are reproduced below, no changes from previous rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 11, 13-14, 19-25, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touchton et al. (US 2002/0139119) in view of Lundberg et al. (WO 03/072919)
	Regarding independent claim 1, Touchton teaches a system comprising a recuperated gas turbine engine with a catalytic combustor [0030], the catalytic combustor comprising: 
(a) an electrical heater 40 and 
(b) a downstream catalyst section 58, wherein the upstream section and the downstream catalyst section are disposed adjacent to and in fluid communication with one another. 
It should be noted that in [0033], Touchton teaches an electrical heater but is silent to the heater being upstream of the catalyst section.  
Lundberg teaches an upstream section comprising an electrical heater 1404 upstream and in fluid communication with a downstream catalyst section (not labeled, see figure 14b).
It would have been obvious to provide the system of Touchton with the electrical heater at the upstream section of the catalytic combustor as taught by Lundberg, as Lundberg teaches preheating the air entering the catalyst causes the catalyst to combust fuel at a lower compressor discharge temperature [0052].
Regarding dependent claim 2-3, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches wherein the upstream section further comprises an upstream catalyst and wherein the downstream catalyst section further comprises a downstream catalyst. As seen in figure 5, there are upstream and downstream catalytic sections 58B,58B’.
Regarding dependent claim 4, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Lundberg further teaches wherein the upstream section comprising the electrical heater is the only initiation source in the catalytic combustor and no other source or ignition system is required [0035-0036].
Regarding dependent claim 5, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches wherein the upstream section and the downstream catalyst section are integrated in a single unit. As seen in figure 5, there are upstream and downstream catalytic sections 58B,58B’.
Regarding dependent claim 11, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches wherein one or both of the upstream or downstream catalysts independently comprise a catalyst comprising Ag, Au, Cu, Co, Cr, Fe, Ir, Mo, Mn, Ni, Pd, Pt, Rh, Sc, Ti, V, W, Y, Zn, Zr, or a combination thereof, in either metallic or oxide form [0035, teaches a precious metal catalyst]. 
Regarding dependent claim 13, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches comprising a fuel/air mixing and/or a vaporizing device 80 positioned upstream of the catalytic combustor, positioned to provide or modulate a fuel / air mixture into the catalytic combustor [0035].
Regarding dependent claim 14, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches further comprising:  
(a) a compressor 18 arranged to receive air and to compress the air; 
(b) a fuel system 26 operable to supply fuel into the compressor, such that a mixture of compressed air and fuel can be / is discharged from the compressor [0030]; 
(c) a turbine 20 arranged to receive the combustion gases, when present, from the catalytic combustor and to expand the gases to produce mechanical power that in part, drives the compressor; 
(d) a heat exchanger 28 or "recuperator" arranged to receive exhaust gases from the turbine and the air or mixture discharged from the compressor and cause heat exchange there between such that the air or mixture can be / is pre-heated before entering the catalytic combustor [0032].
Regarding independent claim 19, Touchton teaches a method of operating the recuperated gas turbine engine system of claim 1, the method comprising: 
(a) providing energy to the electrical heater to heat the upstream section to a temperature at least equal to the catalytic reaction temperature of a mixture of a fuel and air mixture [0033], 
(b) introducing a mass flow of the mixture of air and fuel to the heated upstream section, so as to initiate catalytic combustion [0035], and 
(c) maintaining or increasing the mass flow of the mixture of air and fuel through the catalyst, so as to provide a combusting mixture of fuel and air into the second section, the combusting mixture having an associated heat yeah.
Regarding dependent claim 20, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Lundberg further teaches further comprising a step of maintaining or increasing the mass flow of the mixture of air and fuel through the heated catalyst, such that the heat associated with the combusting mixture of fuel and air, on contacting the downstream catalyst section, is sufficient to raise the temperature of at least a portion of the downstream catalyst section to an ignition temperature of the mixture of a fuel and air in the downstream catalyst section [0035-0036].
Regarding dependent claim 21, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Lundberg further teaches further comprising a step of maintaining the increased mass flow for a time sufficient to provide that substantially all of the downstream catalyst section is heated to at least the catalytic combustion temperature of the mixture of a fuel and air, so that stable catalytic combustion is maintained and can be increased [0099,0102-0109].
Regarding dependent claim 21, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches further comprising a step of maintaining or increasing the mass flow until the recuperator is heated to the extent that air or air-fuel mixture is provided to the combustor at above the combustor core light-off temperature [0032].
Regarding dependent claim 23, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Lundberg further teaches further comprising a step of modulating the mass flow and mixture of air and fuel to accommodate load requirements of the recuperated gas turbine engine system [0095].
Regarding dependent claim 24, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches further comprising a step of de-energizing the electrical heater, while maintaining stable catalytic combustion. Touchton teaches using the heater for startup only [0033].
Regarding dependent claim 25, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches further comprising a step of maintaining stable combustion before the inlet mixture has reached the catalytic light-off temperature [0035-0037].
Regarding dependent claim 28, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches a method of operating a recuperative gas turbine engine of claim 14, the method comprising: 
(a) compressing at least air in the compressor 18; 
(b) providing energy to the electrical heater to heat the upstream section to a temperature at least equal to an ignition temperature of a mixture of a fuel and the air [0033]; 
(c) introducing a mass flow of the mixture of the fuel and air to the heated upstream section, such that the mixture of fuel and air is combusted in the upstream section [0035]; 
(d) increasing the mass flow of the mixture of the fuel and air such that the flow of combusting mixture heats the downstream catalytic section to above an ignition temperature of the downstream catalyst section [0035-0036]; 
(e) maintaining the mass flow of the mixture of fuel and air through the upstream section and the downstream catalyst section so that the mixture of fuel and air, as it passes through the downstream catalyst section, is combusted therein to form heated combustion gases that exit the downstream catalyst section [0099,0102-0109]; 
(f) directing at least a portion of the heated combustion gases exiting the downstream catalyst section and the catalytic combustor through the turbine to produce mechanical power, and using the mechanical power in part to drive the compressor (see figure 5);
(g) directing some or all of the heated combustion gases passing through the turbine to the recuperator [0032]; and 
(h) using the heated combustion gases in the recuperator to preheat the mixture of the fuel and air being introduced to the heated upstream section [0032].
Regarding dependent claim 29, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Lundberg further teaches further comprising modulating the mass flow of the mixture of the fuel and air introduced to the upstream section [0095].
Regarding dependent claim 30, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Lundberg further teaches wherein the mixture of fuel and air has a X-value of greater than 1, the method further comprises modulating the X-value of the mixture of fuel and air during the course of combustion (See figure 12 of Lundberg).
Regarding dependent claim 31, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton further teaches the method further comprising de-energizing the electrical heater. Touchton teaches using the heater for startup only [0033].

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Touchton in view of Lundberg and further in view of Rostrup-Nielson et al. (US 6109018).
Regarding dependent claim 17, Touchton in view of Lundberg teaches the invention as claimed and discussed above. Touchton in view of Lundberg teaches a generator but is silent to a mobile terrestrial, industrial, commercial, marine, or airborne power generator comprising the system of claim 1.
Rostrup-Nielson teaches it was known to use a similar catalytic system in a mobile system.
It would have been obvious to use the system of Touchton in view of Lundberg in a vehicle as suggested by Rostrup-Nielson, as it would provide cleaner power (col. 5 ll.59 – col. 6, ll. 5).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG KIM/
Primary Examiner
Art Unit 3741